DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on January 7, 2021.  As directed by the amendment: claims 14-17 have been added.  Thus, claims 1-7 and 10-17 are presently pending in this application.
Response to Arguments
Applicant's arguments filed January 7, 2021 have been fully considered but they are not persuasive.
Applicant argues on pg. 9-10 of the Remarks that PHOSITA would not look to the Japanese Patent to modify the inventions of Sjolund and Castellano since the Japanese Patent is directed towards a writing pen and not drug delivery device.  The examiner respectfully disagrees and notes that the form between the inventions of Sjolund and Castellano and the Japanese Patent are substantially similar.  All three inventions are directed towards a device comprising a pen-like body having a pocket clip with a display for displaying the time.  Further, the examiner notes that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).    In the instant case, Applicant’s problem providing a device having an electronic display which allows data to be communicated to a user in 
Applicant further argues on pg. 10 of the Remarks that “Sjolund teaches a device in which the display is contained entirely within the base portion of the cap with none of the display arranged on the free end of the flexible clip main portion. As illustrated below, the Japanese Patent teaches a device in which the display is contained entirely within the free end with none of the display arranged on the base portion”.  The Examiner notes that claim 1 is directed towards “at least a portion of the display is arranged on the free end…”.  The claim does not presently require that a portion of the display is also on the base portion and, thus, does not preclude a display which is entirely positioned on the free end, as taught by the Japanese Patent. 
Applicant argues on pg. 11 of the Remarks that “SJOLUND teaches away from modifying the device to enlarge the display to include more than just the base portion of the clip, move the display from any location other than the base portion of the clip, or to rearrange the display to include portions arranged on the free end on base portion of the clip”.  The Examiner first notes that the modification to Sjolund does not include enlarging the display.  Instead, the display would simply be relocated to the free end of the clip, as taught by the Japanese Patent.  Further, the examiner notes that the display would merely need to be in electrical communication with the control unit 52 in fig. 2 and 
Applicant argues on pg. 14 of the Remarks that “CASTELLANO teaches a device in which the display is contained entirely within the base portion of the cap with none of the display arranged on the free end of the flexible clip main portion. The Japanese Patent teaches a device in which the display is contained entirely within the free end”.  As discussed previously, the Examiner notes that claim 1 is directed towards “at least a portion of the display is arranged on the free end…”.  The claim does not presently require that a portion of the display is also on the base portion and, thus, does not preclude a display which is entirely positioned on the free end, as taught by the Japanese Patent. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6, 10, 11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sjolund (WO 2012/001493, see corresponding U.S. Patent Publication No. 2014/0018733 for citations below) in view of Bengtsson (WO 2012/152628, see corresponding U.S. Patent Publication No. 2014/0200545 for citations below) and in further view of JP 59-15591 (submitted in IDS filed on 1/30/2020), herein after “the Japanese Patent, and in further view of Sloan (US 20120232520).
Regarding claim 1, Sjolund discloses a portable drug delivery device (fig. 1B) comprising: a device main portion (12), a permanently mounted clip (40 in fig. 2; paragraph 34 discloses the clip being welded to the base portion 42 indicating that it is 

    PNG
    media_image1.png
    392
    785
    media_image1.png
    Greyscale

However, Sjolund does not teach or disclose the cartridge comprising an axially displaceable piston and a drug expelling structure comprising: dose setting structure allowing a user to set the size of a dose of drug to be expelled, the display being flexible, and at least a portion of the display is arranged on the free end of the clip main portion.
Bengtsson teaches a similar portable drug delivery device (fig. 7) comprising a cartridge (521) having an axially displaceable piston (523; paragraph 48) which is driven by a piston rod (511) and a drug expelling structure (512) comprising: dose setting structure allowing a user to set the size of a dose of drug to be expelled (512; paragraph 48).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the device of Sjolund to include the axially displaceable piston and a dose setting structure allowing a user to set the size of a dose of drug to be expelled.  Pistons are common in drug delivery devices and provide the advantage of sealing the proximal end of the cartridge.  The addition of the 
The Japanese Patent teaches a writing pen (1) having a clip (2) having a base portion mounted to the pen and a clip main portion with a free end forming a gap between the pen and the clip main portion (see below).  The Japanese Patent further teaches the clip main portion has a display (3) which is adapted to display the time (fig. 2; claim 1 in translation supplied by Applicant).  Since both Sjolund and the Japanese Patent disclose displays on a clip which display a time and the Japanese Patent teaches that it is known to place the display on the free end of the clip main portion, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to shift the position of the display to be on the free end because doing so would not have modified the operation of the device.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

    PNG
    media_image2.png
    377
    360
    media_image2.png
    Greyscale


Regarding claim 2, in the modified device of Sjolund, Sjolund discloses at least a portion of the electronic circuitry is arranged in the clip base portion (fig. 2), the electronic circuitry comprising one or more of the following components: an energy source and a processor (80 is defined as a battery).
Regarding claim 3, in the modified device of Sjolund, Sjolund discloses the clip is mounted to the device main portion (fig. 1B shows clip attached to the cap 14 which is mounted to the device main portion).
Regarding claim 5, in the modified device of Sjolund, Sjolund discloses a cap (10) releasably mountable to the device main portion (paragraph 34) to enclose the distal outlet portion of a mounted cartridge (fig. 1B), the clip being mounted to the cap (fig. 2).
Regarding claim 6, modified Sjolund teaches all of the claimed limitations set forth in claims 1 and 5, as discussed above.  Sjolund further discloses the electronic circuitry is arranged in the cap (52, 51; fig. 2), the sensor structure is adapted to detect a cap event (paragraph 46), and the display is adapted to display a time parameter related to a cap event (paragraph 35, lines 9-14).
However, modified Sjolund does not teach or disclose the electronic circuitry is adapted to create a time-stamp when a cap event is detected.

Regarding claim 10, modified Sjolund discloses all of the claimed limitations set forth in claim 1, as discussed above, but does not disclose or teach the display is curved.
As discussed previously, Sloan teaches a portable medical device (fig. 1) comprising a display (120) and that the display may be flexible and curved (paragraph 284).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the display of Sjolund to be curved so that be more easily fitted into a specific housing.  
Regarding claim 11, in the modified device of Sjolund, Sjolund discloses the display is an LCD, OLED display, printed display or E-ink display adapted to display numeric values (paragraph 35 discloses the display as a LCD).
Regarding claim 13, in the modified device of Sjolund, the device main portion defines a main longitudinal axis (see below), the clip main portion being flexible (see discussion above) and having a longitudinal configuration and being arranged corresponding to the main longitudinal axis (see below).

    PNG
    media_image3.png
    449
    765
    media_image3.png
    Greyscale

Regarding claim 14, in the modified device of Sjolund, Sjolund discloses the electronic circuitry comprises a printed circuit board (PCB) (51 in fig. 2 is disclosed in paragraph 35 as being a PCB), at least a portion of the PCB is arranged in the free end of the flexible clip main portion (see above and in fig. 2, a portion of the PCB would be positioned in the designated free end above), and at least a portion of the PCB is arranged in the base portion (see above and in fig. 2, a portion of the PCB would be positioned in the designated base portion above).
Claims 1, 3, 4, 10, 12, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castellano (US 5593390) in view of the Japanese Patent and in further view of Balogh (US 20030141325)and in further view of Sloan.
Regarding claim 1, Castellano discloses a portable drug delivery device (fig. 26a) comprising: a device main portion (see below), a permanently mounted clip (510 in fig. 26a) comprising a base portion mounted to a portion of the drug delivery device (see below), and a clip main portion with a free end forming a gap between the drug delivery device and the clip main portion (see below), a drug-filled cartridge or structure for 

    PNG
    media_image4.png
    288
    818
    media_image4.png
    Greyscale

However, Castellano does not teach or disclose the display being flexible, at least a portion of the display is arranged on the free end of the clip main portion or the clip main portion being flexible.  
The Japanese Patent teaches a writing pen (1) having a clip (2) having a base portion mounted to the pen and a clip main portion with a free end forming a gap between the pen and the clip main portion (see below).  The Japanese Patent further teaches the clip main portion has a display (3) which is adapted to display the time (fig. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)

    PNG
    media_image2.png
    377
    360
    media_image2.png
    Greyscale


Castellano suggests that at least a portion of the clip is flexible since it can be clipped onto a pocket (8:14-19) but does not explicitly disclose the clip main portion is flexible.
However, flexible clip main portions are well known in the art. Balogh teaches a clip main portion which is adapted to be clipped onto a pocket (paragraph 72) and 
Sloan teaches a portable medical device (fig. 1) comprising a display (120) and that the display may be flexible (paragraph 284).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the display of Castellano to be flexible to render the display more impact resistant, as taught by Sloan (paragraph 284).
Regarding claim 3, in the modified device of Castellano, Castellano discloses the clip is mounted to the device main portion (fig. 26a).
Regarding claim 4, in the modified device of Castellano, Castellano discloses the sensor structure is adapted to detect the size of a set and/or an expelled dose (8:5-10).
Regarding claim 10, modified Castellano teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not disclose or teach the display is curved.
As discussed previously, Sloan teaches a portable medical device (fig. 1) comprising a display (120) and that the display may be flexible and curved (paragraph 284).  Therefore, it would have been obvious to one of ordinary skill before the effective 
Regarding claim 12, in the modified device of Castellano, Castellano discloses the electronic circuitry comprises a logging structure adapted to create a log for dose amounts of drug set and/or expelled from a cartridge by the drug expelling structure (2:62-67).
Regarding claim 16, in the modified device of Castellano, Castellano discloses the electronic circuitry comprises a battery arranged in the clip base portion (514 in fig. 26a).
Regarding claim 17, in the modified device of Castellano, Castellano discloses a cap releasably mountable to the device main portion to enclose the distal outlet portion of a mounted cartridge (502 in fig. 26a; 22:29-31), wherein the clip base portion is mounted to the device main portion and not to the cap (fig. 26).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sjolund in view of Bengtsson and in further view of the Japanese Patent and in further view of Sloan, as applied to claims 1 and 5 above, and further in view of Packman (U.S. Patent No. 6,585,698).
Regarding claim 7, modified Sjolund teaches all of the claimed limitations set forth in claims 1 and 5, as discussed above, but does not teach or disclose the sensor structure is arranged in the device main portion and adapted to detect the size of a set and/or an expelled dose, the drug delivery device comprising a structure allowing electric power and/or data to be exchanged between the cap and the device main portion.

Packman teaches a drug delivery device (fig. 1) having a main portion (fig. 3) comprising a sensor structure (160; fig. 6) is arranged in the device main portion (fig. 6; 5:39-44) and adapted to detect the size of a set and/or an expelled dose (5:39-44 discloses the sensor detecting the size of the set dose).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the drug delivery device of modified Sjolund to include another sensor structure arranged in the device main portion and adapted to detect the size of a set dose, as taught by Packman.  This modification would allow for a user to keep track of a set dose to ensure proper treatment of a patient.
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The closest prior art of record is Sjolund, Castellano, and the Japanese Patent.  
Regarding claim 15, Sjolund/Castellano modified with the teachings of the Japanese Patent fails to teach among all the limitations or render obvious the flexible display is configured to simultaneously display the dose-related values of dose size and time-since-last dose, in combination with the total structure and function as claimed.  In the instance of Sjolund, Sjolund is directed towards a display only capable of displaying the time.  Specifically, Sjolund teaches that the circuitry has a timer unit (54 in fig. 2) and a timer display unit (58 in fig. 2).  As such, the display of Sjolund is not configured to display the dose related value.  Further, as the Japanese Patent is directed towards a writing pen capable of displaying the time, the combination of Sjolund with the Japanese Patent does not teach or disclose the claimed limitation.   
With respect to Castellano, the display is configured to display the value of dose size (fig. 26a) and the time (fig. 26b); however, these values are displayed at different times and, in both instances, the values of both parameters occupy the entire screen.  Further, Castellano teaches that this is advantageous as it would make the displayed numbers easier to read by elderly users (22:33-36).  As such, PHOSITA would not be motivated to modify the display to be configured to simultaneously display both values as the values would be smaller and harder to read.



	
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481.  The examiner can normally be reached on Monday-Friday (9 AM - 5 PM EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783                                                                                                                                                                                                        




/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783